DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Interpretation
Claims 2, 9, and 16 recite “wherein the pre-established map comprises a smart space semantic map;”  
Claims 5/6, 12/13, and 19 recite “wherein the smart space semantic map comprises sub-areas for distinguishing multiple different spatial locations”
It is unclear (1) what a smart space semantic map is and (2) how a smart space semantic map is different from the smart space semantic map comprises sub-areas for distinguishing multiple different spatial locations.  
Note, the originally filed application does not further elaborate regarding the smart space semantic map other than the map including sub-areas for distinguishing multiple different spatial locations (See [0021] and [0064]).  
In other words, it appears that the smart space semantic map is a map including sub-areas for distinguishing multiple different spatial locations, and it is interpreted as such.



Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites “The non-transitory computer-readable storage medium according to claim 17”  It appears to mean “The non-transitory computer-readable storage medium according to claim 16”   Appropriate correction is required.
   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20180270617 A1) in view of James (US 20180096683 A1)

Re: Claim 1 
Zhang discloses an inter-device interactive control method, applied to a first device (See Zhang Fig. 1. [0032] the first smart device may be a smart device frequently used by a user such as a mobile phone), the method comprising: 
determining a location of the first device; 
See Zhang Figs. 4 and 6. [0085] The determination subunit is configured to determine a movement direction and a movement distance of the first smart device, and determine coordinates of the two second smart devices in the virtual coordinate system according to the first triangle and the second triangle.
NOTE: Also See Zhang [0088].
acquiring a target operation of the first device; 
See Zhang [0046] A first portable smart device, for example, a smart watch and a mobile phone, positions other smart device(s) in a network by virtue of RTT, including distance information and angle information. An angle with a reference direction is generated to determine the smart device the first portable smart device currently points to under assistance of a compass, a Global Positioning System (GPS), 
NOTE: Also See Zhang [0066] re “go to the front of the corresponding second smart device and speak out the voice instruction” and “a direction of the second smart device selected for playing is pointed to, the control instruction may be sent to the second smart device”
determining a target operating device based on the location and the target operation of the first device; and
See Zhang [0059] select the device with the smallest angle as a device the portable smart device (a mobile phone and a watch) points to from the devices of which the angles (i.e. angle components of the coordinates of the device) are smaller than 30 degrees or another threshold value (specifically set by the user), an object the first smart device is intended to send the control instruction to is determined by virtue of the set orientation of the first smart device.
NOTE: Also See Zhang [0041]. 
performing operations on the determined target operating device.
See Zhang [0042] one smart device is determined as an initiation party of a control instruction for other smart device(s), the control instruction is initiated to the other smart device(s) in an orientation through the orientation of the smart device, and the other smart device(s) receives and executes the control instruction.
NOTE: Also See Zhang [0044] re “if a hand wearing a watch points to a device direction (for example, a computer in a study room) the instruction is to be sent to” [0046] re “the first portable smart device currently points to under assistance of a compass, a Global Positioning System (GPS), an electronic compass . . .Then, an instruction is sent, for example, “play the Cinderella” is sent”  [0047] re “starts playing the corresponding song” [0064] “point to the device with the smart device and then send an operation command, for example, turning on/off a lamp and turning on/off a television and an air conditioner, through an application”
Zhang does not appear to explicitly disclose determining a location of the first device in a pre-established map (Emphasis Added)
In a similar endeavor, James discloses determining a location of the first device (See James Fig. 3, [0051] the control device 102) in a pre-established map (See James [0040] The device topology representation 116 defines a topology of a plurality of smart devices within a plurality of structures associated with the user. In particular, the structures include a main home 152, a beach house 154, and an office 156 associated with the user. Each structure can be organized in to one or more rooms within the structure. For instance, FIG. 3 depicts a living room 158, a bedroom 160, and a guest room 162 associated with the main home 152.  NOTE: See [0063] for further details re a device topology representation)
See James Fig. 3, [0051] in instances wherein the control device 102 is a smart device specified in the device topology representation 116, the interpreter 110 can access the device topology representation to determine the location (e.g. the structure and the room specified in the device topology representation 116). 
Note, Zhang and James are analogous art because both are directed to Internet of Things (See Zhang Abstract and James Abstract, [0002]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang invention by employing the teaching as taught by James to provide the limitation. The motivation for the combination is given by James which provides user friendly method for smart device control. 

Re: Claims 2, 9, and 16
Zhang in view of James discloses wherein the pre-established map comprises a smart space semantic map; and 
See James [0040] The device topology representation 116 defines a topology of a plurality of smart devices within a plurality of structures associated with the user. In particular, the structures include a main home 152, a beach house 154, and an office 156 associated with the user. Each structure can be organized in to one or more rooms within the structure. For instance, FIG. 3 depicts a living room 158, a bedroom 160, and a guest room 162 associated with the main home 152
the determining a location of the first device in a pre-established map comprises: determining a second device in the smart space semantic map, 
See Zhang [0053] the physical positions of the second smart device A and the second smart device B may be uniquely determined [0054] any two second smart devices and the first smart device may form an RTT triangle, so that all devices in the WiFi network may be positioned. 
NOTE: Also See Zhang [0053], [0080], [0085].
See James [0056] if the transcription reads “turn on the lights,” the interpreter 110 can determine that the user is located in the bedroom, and can infer that the light devices to which the user is referring are the light devices associated with the bedroom in the device topology representation 116 (e.g. “overhead lights”).
NOTE: See the rejection of Claim 1 for motivation to combine.
the second device being a device capable of communicating with the first device and 
See Zhang [0054] a distance between smart devices may be determined through a transmitting and receiving delay of a wireless signal between smart devices or the like. 
providing a positioning function for the first device; and 
See Zhang [0057] the first smart device may measure distances and angles with any two devices by virtue of RTT, thereby determining its own position change.
determining a location of the first device in the smart space semantic map, based on the communication with the second device.
See Zhang [0057] the first smart device may measure distances and angles with any two devices by virtue of RTT, thereby determining its own position change.
NOTE: Also See Zhang [0062].

Re: Claims 3, 10, and 17
Zhang in view of James discloses wherein the determining the second device in the smart space semantic map comprises: 
See Zhang [0059] When the orientation of the portable smart device changes, the coordinates of all the devices in the wireless network may also change (only the angles change), and the portable smart device may update the coordinates (angles with the real axis and the distances) of all the smart devices in the wireless network,
in response to the presence of multiple devices capable of communicating with the first device and providing a positioning function for the first device in the smart space semantic map, 
See Zhang [0059] when more than one device has the smallest angle, select the device at a short distance according to the distances, and if both the angles and the distances are the same, prompt the user to move the position or angle of the portable smart device to select the device it is required to point to.
determining one or more second devices satisfying predetermined conditions among the multiple devices; 
wherein the predetermined conditions comprise one or a combination of the following conditions: 
the second device is a device with the smallest distance from the first device; 
the second device is a device selected by a user; 
the second device is a device having the same type of positioning component as the first device; and 
the second device is a device located in a designated orientation of the first device.
See Zhang [0059] when more than one device has the smallest angle, select the device at a short distance according to the distances, and if both the angles and the distances are the same, prompt the user to move the position or angle of the portable smart device to select the device it is required to point to.

Re: Claims 4 and 18
Zhang in view of James discloses wherein the target operation of the first device comprises an operation of the first device pointing to the target operating device; and 
the determining a target operating device based on the location and 
NOTE: See the rejection of Claim 1 above.
the target operation of the first device comprises: 
in response to the operation of the first device pointing to the target operating device, determining an orientation of the first device after the orientation changing relative to the location of the first device in the pre-established map, and 
See Zhang [0088] when the first smart device is moved, determine current position information of the first smart device, update coordinate information of all the second smart devices according to the current position information of the first smart device, determine an angle between each of second smart devices and the reference azimuth according to the coordinate information of all the second smart devices, and determine the second smart device with the smallest angle as a second smart device existing in the current orientation; 
NOTE: Also See Zhang Fig. 4 with [0051]
determining a location of the second device in the pre-established map; and
See Zhang [0085] The determination subunit is configured to determine a movement direction and a movement distance of the first smart device, and determine coordinates of the two second smart devices in the virtual coordinate system according to the first triangle and the second triangle.
NOTE: Also See Zhang [0046].
See James [0056] if the transcription reads “turn on the lights,” the interpreter 110 can determine that the user is located in the bedroom, and can infer that the light devices to which the user is referring are the light devices associated with the bedroom in the device topology representation 116 (e.g. “overhead lights”).
NOTE: See the rejection of Claim 1 for motivation to combine.
determining, a device at a location of the orientation corresponding to the location of the second device in the pre-established map, as the target operating device, and
See Zhang [0088] . . . determine the second smart device with the smallest angle as a second smart device existing in the current orientation; 
NOTE: Also See Zhang [0046] An angle with a reference direction is generated to determine the smart device the first portable smart device currently points to under assistance of a compass, a Global Positioning System (GPS)
NOTE: Also See Zhang Fig. 4 with [0051].
determining a location of the target operating device in the pre-established map.
See Zhang [0085] The determination subunit is configured to determine a movement direction and a movement distance of the first smart device, and determine coordinates of the two second smart devices in the virtual coordinate system according to the first triangle and the second triangle.
NOTE: Also See Zhang [0053] then the physical positions of the second smart device A and the second smart device B may be uniquely determined.
See James [0047] For instance, if the transcription reads “turn the volume up on the living room speaker,” the terms living room speaker can be correlated to the device identifier “Living Room Speaker” of the device topology representation 116. In this manner, the speaker device having the device identifier “living room speaker” can be selected as the selected device based on the correlation
NOTE: See the rejection of Claim 1 for motivation to combine.

Re: Claims 5, 12, and 19
Zhang in view of James discloses wherein the smart space semantic map comprises sub-areas for distinguishing multiple different spatial locations; and 
See James Fig. 3, [0040] The device topology representation 116 defines a topology of a plurality of smart devices within a plurality of structures associated with the user. In particular, the structures include a main home 152, a beach house 154, and an office 156 associated with the user. Each structure can be organized in to one or more rooms within the structure. For instance, FIG. 3 depicts a living room 158, a bedroom 160, and a guest room 162 associated with the main home 152
the determining the second device in the smart space semantic map comprises: determining, in the smart space semantic map, a second device (See James [0056] the light devices) belonging to the same sub-area as the first device. (See James [0031]  The location determination technique can be determined based at least in part on the control device to which the user provides the voice utterance. For instance, control device is a smart device that is specified in the device topology representation, the user location can be mapped to the structure and/or room to which the control device is assigned in the device topology representation)
See James [0056] if the transcription reads “turn on the lights,” the interpreter 110 can determine that the user is located in the bedroom, and can infer that the light devices to which the user is referring are the light devices associated with the bedroom in the device topology representation 116 (e.g. “overhead lights”).
NOTE: See the rejection of Claim 1 for motivation to combine.

Re: Claim 8
Zhang in view of James discloses an inter-device interactive control apparatus, applied to a first device (See Zhang [0032] the first smart device may be a smart device frequently used by a user such as a mobile phone), the apparatus comprising: 
a memory device configured to store processor-executable instructions; 
See Zhang [0092] An embodiment of the disclosure further records a storage medium having a computer program stored therein, the computer program being configured to execute the indication direction-based instruction transmission method of each embodiment. 
a processor configured to: 
See Zhang [0089] The function of each unit in the indication direction-based instruction transmission apparatus shown in FIG. 6 may be realized through a program running on a processor, and may also be realized through a specific logic circuit.
determine a location of the first device in a pre-established map; 
acquire a target operation of the first device; and 
determine a target operating device based on the location and the target operation of the first device, and 
perform operations on the determined target operating device.
NOTE: See the rejection of Claim 1.

Re: Claim 11
Zhang in view of James discloses wherein the target operation of the first device comprises an operation of the first device pointing to the target operating device; and 
the processor is configured to determine the target operating device based on the location and the target operation of the first device by: 
in response to the operation of the first device pointing to the target operating device, determining an orientation of the first device after the orientation changing relative to the location of the first device in the pre-established map, and 
determining the location of the second device in the pre-established map; and
determining, a device at a location of the orientation corresponding to the location of the second device in the pre-established map, as the target operating device, and
determining a location of the target operating device in the pre-established map.
NOTE: See the rejection of Claim 4 above.

Re: Claim 15
Zhang in view of James discloses a non-transitory computer-readable storage medium, 
when instructions in the storage medium are executed by a processor of a mobile terminal, enabling the mobile terminal to implement the inter-device interactive control method according to claim 1.
See Zhang See Zhang [0089] The function of each unit in the indication direction-based instruction transmission apparatus shown in FIG. 6 may be realized through a program running on a processor, and may also be realized through a specific logic circuit. [0092] An embodiment of the disclosure further records a storage medium having a computer program stored therein, the computer program being configured to execute the indication direction-based instruction transmission method of each embodiment.  

Re: Claim 20
Zhang in view of James discloses an Internet of Things (loT) system implementing the inter-device interactive control method according to claim 1, 
comprising the first device (See Zhang Fig. 1. [0032] the first smart device may be a smart device frequently used by a user such as a mobile phone) and the target operating device (See Zhang Fig. 1 [0059] select the device), wherein the target operating device is determined by: 
the location of the first device determined in the pre-established map; 
See Zhang Figs. 4 and 6. [0085] The determination subunit is configured to determine a movement direction and a movement distance of the first smart device, and determine coordinates of the two second smart devices in the virtual coordinate system according to the first triangle and the second triangle.
NOTE: Also See Zhang [0088].
the target operation of the first device; and 
See Zhang [0046] A first portable smart device, for example, a smart watch and a mobile phone, positions other smart device(s) in a network by virtue of RTT, including distance information and angle information. An angle with a reference direction is generated to determine the smart device the first portable smart device currently points to under assistance of a compass, a Global Positioning System (GPS), 
NOTE: Also See Zhang [0066] re “go to the front of the corresponding second smart device and speak out the voice instruction” and “a direction of the second smart device selected for playing is pointed to, the control instruction may be sent to the second smart device”
a location relationship among different devices in the pre-established map;
See Zhang [0059] select the device with the smallest angle as a device the portable smart device (a mobile phone and a watch) points to from the devices of which the angles (i.e. angle components of the coordinates of the device) are smaller than 30 degrees or another threshold value (specifically set by the user), an object the first smart device is intended to send the control instruction to is determined by virtue of the set orientation of the first smart device.
NOTE: Also See Zhang [0041]. 
thereby realizing a smart interactive control between the first device and the target operating device without user manual operation in realizing interconnections and intercommunications among the different devices.
See Zhang [0042] According to the embodiment of the disclosure, one smart device is determined as an initiation party of a control instruction for other smart device(s), the control instruction is initiated to the other smart device(s) in an orientation through the orientation of the smart device, and the other smart device(s) receives and executes the control instruction. In such a manner, the user may control a smart device without a special operation. Control over many other smart devices may be completed through one smart device, so that a control operation of the user over the other smart device(s) is greatly facilitated, and a user experience is improved.
NOTE: Also See [0069]. 
NOTE: Also See the rejection of Claim 1 above.


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of James as applied to Claims 2 and 9 above, and further in view of JEONG (US 20200092124 A1)

Re: Claims 6 and 13
Zhang in view of James discloses wherein the smart space semantic map comprises sub-areas for distinguishing multiple different spatial locations; and 
See James Fig. 3, [0040] The device topology representation 116 defines a topology of a plurality of smart devices within a plurality of structures associated with the user. In particular, the structures include a main home 152, a beach house 154, and an office 156 associated with the user. Each structure can be organized in to one or more rooms within the structure. For instance, FIG. 3 depicts a living room 158, a bedroom 160, and a guest room 162 associated with the main home 152
Zhang in view of James does not appear to explicitly disclose the determining the second device in the smart space semantic map comprises:
determining one or more sub-areas different from the sub-areas to which the first device belongs as one or more sub-areas used to determine the second device; and
determining the second device within the one or more sub-areas.
In a similar endeavor, JEONG discloses
the determining the second device in the smart space semantic map comprises:
determining one or more sub-areas different from the sub-areas to which the first device belongs as one or more sub-areas used to determine the second device; and
See JEONG Fig. 4, [0133] the device information providing device 10 may display position information of each of the IoT devices 31, 32, 33, and 34 based on position information of each of the IoT devices 31, 32, 33, and 34 positioned in a home.
determining the second device within the one or more sub-areas.
See JEONG Figs. 7 and 8  [0130] the device information providing device 10 may obtain information about each of the IoT devices 31, 32, 33, and 34 from the device information acquisition device 40. For example, the information about each of the IoT devices 31, 32, 33, and 34 may include information about a position of each IoT device. 
NOTE: Also See Fig. 8 with [0195]. 
Note, Zhang in view of James and JEONG are analogous art because both are directed to Internet of Things (See Zhang Abstract and JEONG Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang in view of James invention by employing the teaching as taught by JEONG to provide the limitation. The motivation for the combination is given by JEONG which extends applicability of the method by considering IoT devices located in place different from the control device (“first device”)


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of James as applied to Claims 1 and 8 above, and further in view of Flores Guerra (US 20210119885 A1)

Re: Claims 7 and 14
Zhang in view of James discloses wherein the performing operations on the determined target operating device comprises:
establishing a connection with the determined target operating device; 
See Zhang [0047] A second smart device receives an operation instruction sent by a user via the first portable smart device 
an interactive control interface for controlling the target operating device; and 
See Zhang [0075] the first instruction may be a voice instruction, and may also be a non-voice operation instruction input by a user through the first smart device.
controlling the target operating device, based on the operation performed on the interactive control interface.
See Zhang [0047] A second smart device receives an operation instruction sent by a user via the first portable smart device, and parses and executes the operation instruction. For example, the second smart device supports a music playing function, and the operation instruction may be “playing a certain song.” At this moment, the second smart device receives the operation instruction, parses a song name included in the instruction, turns on a player and starts playing the corresponding song.
Zhang in view of James does not appear to explicitly disclose displaying an interactive control interface for controlling the target operating device; (Emphasis added).
In a similar endeavor, Flores Guerra discloses displaying an interactive control interface for controlling the target operating device;
See Flores Guerra Fig. 1B. [0027] The GUI can also have an option to provide information (in real time, near real time, or otherwise) pertaining to the settings and operational parameters of the IoT devices that are displayed on the digital map. In some applications, the GUI provides an option to change the settings and operational parameters of the IoT devices
Note, Zhang in view of James and Flores Guerra are analogous art because both are directed to Internet of Things (See Zhang Abstract and Flores Guerra Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang in view of James invention by employing the teaching as taught by Flores Guerra to provide the limitation. The motivation for the combination is given by Flores Guerra which improves the method by providing user friendly interface for controlling IoT devices.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644